1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                   ***

6
     LIWLIWA CABERTO,
7
                          Plaintiff,
8                                                      2:18-cv-01034-APG-CWH
     vs.                                               ORDER
9    STATE OF NEVADA, ex rel. its
     DEPARTMENT OF HEALTH AND HUMAN
10
     SERVICES, PUBLIC AND BEHAVIORAL
11
     HEALTH,
                          Defendant.
12

13
           The Court has reviewed the Joint Interim Status Report (ECF NO. 19).
14
           Accordingly,
15
           IT IS HEREBY ORDERED that the Early Neutral Evaluation Session scheduled for November 1,
16
     2018, is VACATED.
17

18
           DATED this 23rd day of October, 2018.
19
                                                             _________________________
20                                                           CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
